The opinion of the court was delivered, March 27th 1869, by
Read, J.
This is an action of debt on a bond for $300, dated 7th December 1864, given by the borough of Susquehanna Depot to John Barry. Under the call of the President of the United States for 50.0,000 men, the quota of Susquehanna Depot was filled by a draft, which was duly executed, and every man in the borough liable to military service was mustered in either in person or by a representative. After this was entirely completed, the borough council on the 7th November 1864, passed the following resolution.
“ Whereas, under the late call of the President of the United States, the borough of Susquehanna Depot, did not, as a corporation, furnish any means to fill the quota of said borough.
“ Therefore, be it resolved, that, to all those who were liable to be drafted to fill said quota, and did before said draft furnish an acceptable representative and get him accredited on said quota —or who was drafted and then furnished a substitute — or who went'into the United States service himself — should be entitled to *320receive $300; provided that all employees of the Erie Railway Company who by virtue of an offer made by the said company, to give $100, and have substitutes furnished them, shall not be entitled to receive the same.”
Under this resolution, which is recited in it at length, this bond was given, dated 7th December 1864, and the question is, had the borough council any authority to pass such a resolution and to give this bond. There was clearly no legal obligation upon the borough to pay $300, or to give a bond for that sum to a drafted man, nor was there any such moral obligation as will support the bond in suit. All the men were actually in the service of the United States, the quota of the borough was filled, and it was relieved entirely from the draft. There had been no previous contract relation of any kind either by meetings of the people or otherwise. The language of my brother Agnew in Washington County v. Berwick, 6 P. F. Smith 474, is peculiarly apposite. Speaking of Weister v. Hade, 2 P. F. Smith 474, he says “ In the latter case, where the doctrine of an imperfect, or as it is termed, a moral obligation was resorted to, in aid of the legal duty imposed, the money was advanced at the instance of public meetings of the people, and upon the assurance of the passage of a law to refund it, which was obtained and accepted and acted upon by the public authorities. The public faith was fully and clearly plighted, and the people were relieved from the draft by the payment of the money advanced. Nothing was needed, but the legal authority to enforce the obligation, and this the legislature gave.”
Here the borough council had clearly no authority to pass this resolution, and of course none whatever either to pay the money or to give the bond for its payment.
Judgment reversed.